Citation Nr: 1007714	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1980 to 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that the criteria for reopening a 
claim for service connection for "bipolar disorder (also 
claimed as psychological and depression problems due to head 
injury)" had not been met, and which denied claims for 
service connection for "arthritis due to knee injury, 
right," and "arthritis due to neck injury."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In September 2009, the Veteran was afforded hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2005, the Board 
denied the Veteran's claim of entitlement to service 
connection for bipolar disorder.  


2.  The evidence received since the Board's May 2005 decision 
denying the Veteran's claim for service connection for 
bipolar disorder, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran does not have a right knee disability as a 
result of his service.  

4.  The Veteran does not have a cervical spine disability as 
a result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's May 2005 decision denying the Veteran's claim for 
service connection for bipolar disorder; the claim for an 
acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).   

2.  A right knee disability was not incurred or aggravated as 
a result of the Veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

3.  A cervical spine disability was not incurred or 
aggravated as a result of the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for an 
acquired psychiatric disorder.  He argues that he had manic 
depression and/or bipolar disorder, which preexisted his 
service and was aggravated thereby.  He asserts that he 
received inservice treatment for symptoms that included 
dizziness that were improperly diagnosed as flu symptoms, or 
lower extremity symptoms.  The Veteran's mother testified 
that he began taking medication at about age four or five to 
control symptoms of overactivity and discipline problems, and 
that he probably had ADHD (attention deficit hyperactivity 
disorder) at that time, but this disorder was not diagnosed 
at the time.  She testified that his symptoms worsened upon 
separation from service.  

In April 2003, the RO denied a claim for service connection 
for bipolar disorder.  The Veteran appealed, and in May 2005, 
the Board denied the claim.  There was no appeal, and the 
Board's decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2009).

In October 2005, the Veteran filed to reopen his claim, and 
in a May 2006 rating decision, the RO denied the claim.  The 
Veteran has appealed this decision.  

Board decisions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  


Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

The most recent and final denial of this claim was in May 
2005.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The transcript of a hearing, held at the RO in February 2004, 
showed that the Veteran essentially testified that he had a 
psychiatric problem that had worsened in service, manifested 
by severe sleeping problems.  He described two incidents in 
which he sought treatment from a corpsman as evidence of his 
in service mental disorder.  In one case, he stated that he 
reported with flu-like symptoms, and that he felt "yuck in 
the head."  He also indicated that he had told the corpsman 
that he felt depressed, but that he was sent away.  He 
testified that the first time he sought post-service 
treatment was in 1997.   

The evidence of record at the time of the Board's May 2005 
decision included the Veteran's service treatment records.  
An entrance examination report, dated in August 1980, showed 
that his psychiatric condition was clinically evaluated as 
normal.  The Veteran's service treatment reports did not show 
any treatment for psychiatric symptoms, or any diagnosis of 
an acquired psychiatric disorder.  The Veteran's separation 
examination report, dated in July 1983, showed that his 
psychiatric condition was clinically evaluated as normal.  
See also September 1982 "aerial navigation" examination 
report (same).  In a "report of medical history" accompanying 
the September 1982 report, he denied having had any relevant 
symptoms, to include "nervous trouble of any sort," and 
"depression or excessive worry" (a report of medical 
history for the July 1983 examination report is not of 
record).  

The Veteran's service records included reports associated 
with his entrance into service which showed that the Veteran 
reported a criminal history that included two episodes of 
disorderly intoxication in 1979.  See DD Form 1966/5, dated 
in August 1980.  Service reports also showed that he was 
awarded a meritorious mast, a letter of commendation, and a 
Good Conduct Medal

As for the post-active-duty medical evidence, it consisted of 
VA and non-VA reports, dated between 1997 and 2004.  This 
evidence included VA progress notes which showed that the 
Veteran received treatment for psychiatric symptoms, and that 
his assessments and diagnoses included bipolar disorder, 
"bipolar/manic/schizoid disorder," and alcohol abuse.  A VA 
examination report, dated in August 2002, showed that the 
Axis I diagnoses were bipolar disorder, type I (with a recent 
episode of mania), alcohol abuse (in sustained remission), 
and polysubstance abuse (in sustained remission).  The Axis 
II diagnosis was personality disorder, not otherwise 
specified, with borderline characteristics.  The examiner 
stated that the Veteran's bipolar disorder had "indications 
in his early adolescence, but did not become clinically 
manifest until 1997."  

A statement from a private physician, S.J.B., M.D., dated in 
February 2002, showed that it was stated that the Veteran had 
been treated for bipolar disorder since February 1999, and 
that, "He informs me his episodic depression increased 
substantially when he was in the Marines, also that he was 
depressed the majority of the time during the period he was 
in the service."  

At the time of the Board's May 2005 denial of the claim, the 
Board determined that there was no competent opinion 
associating any current acquired psychiatric disorder with 
the Veteran's service, to include on the basis of 
aggravation.  In this regard, the Board's decision noted that 
S.J.B.'s statement did not specifically provide a nexus 
between an acquired psychiatric disorder and the Veteran's 
service.  The Board further noted that this statement was not 
shown to have been based on a review of the Veteran's C-file, 
or any other detailed and reliable medical history, and that 
by its own terms it was merely reporting the Veteran's 
assertions of his symptomatology during service.    

Evidence received since the Board's May 2005 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1997 and 2009, and reports associated with a decision 
of the Social Security Administration (SSA).  Some of this 
evidence is duplicative.  The evidence which is not 
duplicative shows that the Veteran received ongoing treatment 
for psychiatric symptoms, with assessments and diagnoses that 
included "bipolar/manic/schizoid disorder," schizophrenia, 
and bipolar affective disorder.  VA hospital reports show 
that the Veteran was hospitalized for treatment for 
psychiatric symptoms between October and November of 1997, 
with Axis I diagnoses of bipolar disorder, mania with 
psychosis, and "cocaine, amphetamine, marijuana, alcohol 
dependence in remission since 'age 28.'"  

With regard to the SSA, this agency has indicated that it 
does not have any records for the Veteran.  However, in March 
2009, the SSA reported that the Veteran was receiving SSI 
(Supplemental Security Income) for schizophrenia.  That same 
month, the Veteran submitted some SSA records.  These records 
appear to show that in July 1998, the SSA considered the 
Veteran's claim, at least in part, based on psychiatric 
symptoms, and that he had a severe impairment due to his 
symptoms.  

This evidence that was not of record at the time of the May 
2005 decision, which is not cumulative, is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 1997, which is about 14 
years after separation from service.  In addition, none of 
the new medical evidence contains competent evidence to show 
that the Veteran has an acquired psychiatric disorder that is 
related to his service.  

To the extent that the Veteran has asserted that he had a 
preexisting acquired psychiatric disorder that was aggravated 
by his service, none of the submitted evidence shows that an 
acquired psychiatric disorder was "noted" upon entrance into 
active duty service.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  The Veteran is therefore entitled to a 
presumption of soundness at service entrance.  See 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Furthermore, none of the 
submitted evidence includes medical evidence to show the 
existence of an acquired psychiatric disorder prior to active 
duty, so as to rebut the presumption of soundness.  See id.; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

In summary, the ultimate question in the case which was 
previously unsubstantiated, continues to be unsupported.  

The only other pertinent evidence received since the May 2005 
denial of the claim consists of oral and written testimony 
from the Veteran, and his mother.  Any such testimony and 
assertions as to a causal connection between an acquired 
psychiatric disorder and the Veteran's service are 
duplicative and not new and material.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board therefore finds that the submitted evidence is not both 
new and material and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Service Connection

The Veteran asserts that he has a right knee and cervical 
spine disabilities due to his service.  During his hearing, 
held in September 2009, he testified that he injured his 
right knee and cervical spine when he was struck by another 
player while playing football in 1980.  

In addition to the law discussed in Part I, the Board notes 
that certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records show that in December 
1980, the Veteran was treated for a complaint of being 
"close lined," and someone falling on his knee, while 
playing football.  Some minimal swelling and crepitus was 
noted at the knee.  The assessment was strained ligaments.  
He was given an Ace wrap and medication, and advised to give 
himself hot soaks.  He was given light duty for two days.  
There is no record of any follow-up treatment.  Service 
treatment reports do not show treatment for cervical spine 
symptoms.  The Veteran's separation examination report, dated 
in August 1983, shows that his spine and lower extremities 
were clinically evaluated as normal.  See also September 1982 
"aerial navigation" examination report (same).  In a 
"report of medical history" accompanying the September 1982 
report, he denied having had a 'trick' or locked knee, 
swollen or painful joints, "arthritis, Rheumatism, or 
bursitis," lameness, or recurrent back pain.  A report of 
medical history for the July 1983 examination report is not 
of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2009.  This 
evidence includes VA progress notes which show that the 
Veteran began complaining of multiple joint pain, to include 
the neck and right knee, in 1997.  At that time, and on many 
occasions thereafter, he repeatedly indicated that his joint 
pain was related to a beating by five police officers in 
1996, although in at least one instance he indicated that he 
had had knee pain prior to the alleged beating.  His 
assessments included "joint pain."  A VA bone scan report, 
dated in July 1998, states that there was no evidence of 
joint pathology.  A VA X-ray report for the right knee, dated 
in September 2005, was normal.  An August 2006 VA progress 
note contains an assessment of probable early chondromalacia.  
A VA progress note, dated in October 2007, shows that the 
Veteran sought treatment for complaints of knee pain, that 
there were no objective findings suggesting any particular 
pathology, and that, "I feel there is some underlying 
psychosocial motivation to pt's [patient's] subjective c/o 
[complaints].  I cannot currently find any objective 
impairments to treat."  

A VA joints examination report, dated in July 2007, shows 
that the Veteran asserted that he had chronic, gradually 
worsening right knee pain following his inservice football 
injury in 1980.  The diagnosis noted an inservice right knee 
strain that had resolved, that the Veteran had a normal exam 
and normal X-ray of the right knee, and early chondromalacia 
of the right knee.  The examiner indicated that the Veteran's 
chondromalacia was diagnosed in 2006, and that it is less 
likely as not caused by, or as a result of, his right knee 
injury in service.  The examiner stated that the Veteran's 
claims file had been reviewed.  

The Board finds that the claims must be denied.  With regard 
to the claim for a right knee disability, the Veteran's 
service treatment reports show one treatment for ligament 
strain, in December 1980.  There is no record of treatment 
for the remaining period of service, a period of over 21/2 
years, and a right knee disorder was not noted in the 
Veteran's separation examination report.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The earliest medical evidence to show the existence 
of a right knee disability is dated in 2006.  This is a 
period of about 23 years following service.  This lengthy 
period without treatment is evidence that there was not a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that a 
right knee disability is related to the Veteran's service.  
In this regard, the only competent opinion of record is the 
August 2002 VA opinion, and this opinion weighs against the 
claim.  Finally, there is no competent evidence to show that 
right knee arthritis became disabling to a compensable degree 
within one year of separation from active duty.  See 38 
C.F.R. §§ 3.307, 3.309.   

With regard to the claim for a cervical spine disability, in 
December 1980 the Veteran reported that he had been 
"clothes-lined" while playing football.  However, there is 
nothing to indicate that he had cervical spine symptoms at 
that time, and he was not noted to have a cervical spine 
disorder at that time or at any time thereafter.  A cervical 
spine disorder was not noted in the Veteran's separation 
examination report.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the Board notes that VA generally does not grant service 
connection for symptoms which have not been associated with 
trauma or a disease process.  See e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, 
there are multiple post-service notations of generalized 
"joint pain" in the VA progress notes and other reports, as 
well as at least one notation of "multiple arthritic 
complaints."  See May 1998 report from J.M.G., M.D.  
However, there is no competent evidence, to include no X-ray 
reports, to show the existence of cervical spine arthritis or 
any other cervical spine disability.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Furthermore, there is no competent 
evidence to show that a cervical spine disability is related 
to the Veteran's service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


With respect to the Veteran's own contentions, and the lay 
testimony, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a 
right knee disability and a cervical spine disability were 
caused by service that ended in 1983.  The Veteran has also 
contended that he has experienced chronic knee and neck pain 
since his in service injuries.  However, as discussed, the 
Veteran's service treatment records show no relevant 
treatment for the cervical spine, and one treatment for the 
right knee in December 1980, with no relevant findings upon 
separation from service.  Further, his post-service medical 
records do not show any diagnosed right knee disorder prior 
to 2006, do not show that he has a cervical spine disability, 
and do not contain competent evidence of a nexus between 
either of the claimed conditions and the Veteran's service.  
The Board therefore finds that the service treatment reports, 
and the post-service medical evidence, outweigh the lay 
evidence to the effect that he has the claimed conditions 
that are related to his service.  Indeed, considering the 
fact that he made no reference to these conditions when he 
filed earlier claims for disability benefits in December 1998 
and May 1999, the Board does not find the Veteran to be 
credible with respect to his assertion that his right knee 
and neck problems have existed since service discharge.

III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2005.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The SSA has stated that the 
Veteran receives SSI due to schizophrenia, and it has 
indicated that it does not have any records for the Veteran.  
However, the Veteran has submitted a number of SSA records 
which have been associated with the claims files.  Therefore, 
additional development is not warranted.  See 38 C.F.R. 
§ 3.159(d) (2009).  

With regard to the claim for a right knee disability, the 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  A VA opinion with respect to the 
issue on appeal was obtained in July 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
service treatment records, VA outpatient records, and 
statements of the appellant, and provides rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  He noted that there had been no evidence of a 
diagnosis of right knee disability until 2006.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

With regard to the "new and material" claim, as the Board 
has determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).   

With regard to the claim for a cervical spine disability, the 
Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment.  The post-service medical evidence does 
not show that the Veteran currently has a cervical spine 
disability, and there is no competent evidence to show that 
the claimed condition is related to the Veteran's service, or 
that cervical spine arthritis that was manifest to a 
compensable degree within one year of separation from 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder remains final, and the appeal is denied.   

Service connection for a right knee and cervical spine 
disabilities is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


